





Exhibit 10.6


SECOND AMENDMENT
TO
CIRCOR INTERNATIONAL, INC.
AMENDED AND RESTATED
1999 STOCK OPTION AND INCENTIVE PLAN


WHEREAS, CIRCOR International, Inc. (the “Company”) has established the Amended
and Restated 1999 Stock Option and Incentive Plan, as further amended as of
January 1, 2005 (the “Plan”);


WHEREAS, the Board desires to amend the Plan to include a net exercise provision
for Stock Options, clarify how Awards may be adjusted upon a Sale Event and
incorporate by reference any compensation recovery policy that may be adopted by
the Company as required by New York Stock Exchange listing standards; and


WHEREAS, Section 16 of the Plan provides that the Board may amend the Plan from
time to time.


NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2014 as
follows:


1.    Section 3 is hereby retitled “STOCK ISSUABLE UNDER THE PLAN; MERGERS;
SUBSTITUTION; DISPOSITION”


2.    Section 3.1(a) is hereby amended by adding the following sentence at the
end thereof:


“In the event that the Company’s stockholders approve the adoption of the CIRCOR
International, Inc. 2014 Stock Option and Incentive Plan, no further Awards
shall be granted under the Plan.”


3.    Section 3(c) is amended by replacing the text following the first sentence
thereof with the following:


“In connection with a Sale Event, the Administrator may, but shall not be
obligated to, take any one or more of the following actions, in each case
without the grantee’s consent: (a) cancel Awards for a cash payment equal to
their Fair Market Value (as determined in the sole discretion of the
Administrator) which, in the case of Options and Stock Appreciation Rights,
shall be deemed to be equal to the excess, if any, of the consideration to be
paid in connection with the Sale Event to holders of the same number of shares
of Stock subject to such Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
shares of Stock subject to such Options or Stock Appreciation Rights) over the
aggregate exercise price, (b) provide for the issuance of replacement awards
that will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder as determined by the Administrator in its
sole discretion or (c) take any other action with respect to the Awards the
Administrator deems appropriate. For avoidance of doubt, the treatment of Awards
upon a Sale Event may vary among Award grantees and types of Awards in the
Administrator’s sole discretion.”


4. A new Section 3(e) is added immediately following Section 3(d) to read as
follows:


“(e)    Dispositions of Facilities or Operating Units.     If the Company or any
of its Subsidiaries closes or disposes of the facility at which a grantee is
located or the Company or any of its Subsidiaries diminish or eliminate
ownership interests in any operating unit of the Company or a Subsidiary so that
such operating unit ceases to be majority owned by the Company or any of its
Subsidiaries then, with respect to Awards held by grantees who, subsequent to
such event, will not be officers, employees or Non-Employee Directors of the
Company or its Subsidiaries, the Administrator may, to the extent consistent
with Section 409A, as defined below (if applicable), take any of the actions
described in Section 3(c) with respect to a Sale Event. Notwithstanding the





--------------------------------------------------------------------------------





foregoing, the Administrator shall not be obligated to accelerate, vest or cause
the restrictions to lapse with respect to all or any portion of an Award, though
it may do so. If the Administrator takes no special action with respect to the
disposition of a facility or an operating unit, then the grantee shall be deemed
to have terminated his or her employment with the Company and its Subsidiaries
and the terms and conditions of the Award and the other terms and conditions of
the Plan shall control.”


5.
The Plan is hereby further amended by adding the following language following
the word “agreement” in the first paragraph of Section 5(a)(iv):



“, except that the method described in Section 5(a)(iv)(D) may be used
regardless of the provisions of any Option Award agreement”


6.    The Plan is hereby further amended by moving the word “or” from the end of
Section 5(a)(iv)(B) to end of Section 5(a)(iv)(C) and adding the following new
Section 5(a)(iv)(D):


“(D)    By reducing the number of shares of Stock issuable upon exercise which
have a Fair Market Value at the time of exercise equal to the purchase price (a
“net exercise”).”


7.
The Plan is hereby further amended by deleting Section 18(f) in its entirety and
replacing it with the following:



“(f)    Compensation Recovery Policy. Awards granted under the Plan shall be
subject to any compensation recovery policy as may be adopted or amended by the
Company from time to time. The Company shall delay the exercise of its rights
under this Section for such period as may be required to preserve equity
accounting treatment.”


Executed this as of the 12th day of February, 2014 by a duly authorized officer
of CIRCOR International, Inc.
CIRCOR INTERNATIONAL, INC.
By: /s/ Rajeev Bhalla
Rajeev Bhalla
Executive Vice President and Chief Financial Officer









